Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/812,586 filed on 3/9/20 has a total of 10 claims pending for examination; there are 2 independent claims and 8 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 2018-209342 filed on 11/7/18.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160320993 to Oota et al. (hereinafter Oota).
With regards to claims 1 and 10, Oota teaches a storage system [fig 1] comprising: 
a plurality of controllers [fig 1 any of elements 11, 12, 21, 22] that receive and process an input and output request specifying a volume [fig 1 elements 15, 15a]; and 

wherein the plurality of controllers communicate with each other through the plurality of switches connected in parallel [fig 1 any of elements 11, 12 are coupled to any of elements 21, 22 – paragraphs 41-59], 
wherein each of the plurality of switches 
acquires a controller identifier of each connected controller through a port of the plurality of ports [paragraphs 41-59], and 
stores the port identifier of the port associated with the controller identifier in a port information record [fig 1 table T1 - paragraphs 41-59, fig 12 paragraph 158], and 
wherein one of the plurality of controllers determines appropriateness of connection between the plurality of controllers and the plurality of switches based on port information records created by the plurality of switches and performs processing based on the appropriateness [paragraphs 44, 55-56, 58-59]. 

With regards to claim 2, Oota teaches the storage system according to claim 1, wherein the port information record includes invalidation information indicating validity/invalidity of the port, and wherein the one of the plurality of controllers compares the port information records to set the invalidation information [paragraphs 44, 60-62, 66]. 



With regards to claim 6, Oota teaches the storage system according to claim 4, wherein, a controller is blocked when all connected ports of the controller are invalid [paragraphs 85, 154]. 

With regards to claim 7, Oota teaches the storage system according to claim 1, wherein, when the port information records indicate that two controllers are incapable of communicating with each other, one of the two controllers is blocked [paragraphs 85, 154].

With regards to claim 9, Oota teaches the storage system according to claim 1, wherein each of the plurality of switches sends port identifiers identifying connected ports to controllers connected to the ports, and wherein each of the plurality of controllers acquires a plurality of port identifiers identifying a plurality of connected ports from connected switches, and determines an internal controller identifier within the storage system based on the acquired plurality of port identifiers [paragraphs 41-59]. 
Allowable Subject Matter
Claims 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art of record alone or in combination fails to teach or fairly suggest wherein the plurality of switches include ports of a same port identifier, and wherein, when the port information records associate multiple port identifiers with one controller identifier, each port identifier of the multiple port identifiers except one port identifier is set to be invalid, in combination with the other limitations found in the claim.
With regards to claim 5, due to its dependence from claim 3, it includes allowable subject matter for at least the same reasons. 
With regards to claim 8, the prior art of record alone or in combination fails to teach or fairly suggest wherein the port information record is stored in a switch that created the port information record and a copy of the port information record is stored in a controller connected with the switch that created the port information record, in combination with the other limitations found in the claim . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181